Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 04, 2017

The Court of Appeals hereby passes the following order:

A17D0401. CHARLES GRIFFIN, JR. v. THE STATE.

       Charles Griffin, Jr., filed an extraordinary motion for new trial. The trial court
denied the motion, and Griffin filed this application for discretionary appeal.
Although Griffin included a copy of the trial court’s order, it was not a stamped
“filed” copy as required by Court of Appeals Rule 31 (c). Without the stamped “filed”
copy of the order, we cannot ascertain if the application was filed within 30 days,
which is a jurisdictional requirement.1 See OCGA § 5-6-35 (d); Boyle v. State of Ga.,
190 Ga. App. 734 (380 SE2d 57) (1989).
       On April 14, 2017, we ordered Griffin to supplement his application within ten
days with a stamped “filed” copy of the order to be appealed. We provided that
failure to comply with this directive would result in dismissal of the application.
More than ten days have passed since the April 14, 2017 order, and Griffin has not
submitted a stamped “filed” copy of the order. Accordingly, Griffin’s application is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/04/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
        Given that the trial court’s order was signed on November 17, 2016, it is
unlikely that Griffin’s application, which was filed on April 12, 2017, was filed
within 30 days of entry of this order.